COXE, Circuit Judge.
I approve of the proposed plan, not because I think it perfect, but because it is. the best plan attainable. Perfection is impossible. The condition existing before the illegal combination was formed, cannot bé restored; it has gone beyond the hope of recall. The plan which we have sanctioned eliminates the objectionable features prohibited by the anti-trust act, and permits no unreasonable or unlawful restraint of trade. In short, were the various corporations which the plan authorizes organized for the first time to*385day they would not be within the letter or the mischief of the statute. We have endeavored, while punishing the guilty defendants — corporations and individuals — to remember that the rights of many innocent bondholders and shareholders are at stake and should be protected as far as is consistent with a complete compliance with the requirements of the law. The plan disintegrates the combination, destroys the monopoly and liberates trade; but it accomplishes all this without a wanton destruction of property.
I have been impressed with the evident intention of counsel representing the various defendants to accept without reservation the result of the litigation and faithfully to carry out the plan, not only in letter but in spirit as well. Many suggestions have been advanced by counsel representing persons not parties to the suit, which, from an economic or ethical viewpoint are impeccant. When, however, it is remembered that we are acting only under the command of the Supreme Court, limited as to scope and time, it will be seen how powerless we are to make conditions favorable to the so-called “independents,” when we can exact no reciprocal obligations from them. We are to ascertain and determine upon “some plan or method of dissolving the combination and of recreating out of the elements now composing it, a new condition which shall be honestly in harmony with and not repugnant to the law.” This we can do, and when it is done our commission ends. The consideration which has the greatest weight with me is that no one has proposed a better plan, the only alternative offered being the appointment of a receiver — a receiver for corporation.; solvent and prosperous. I agree with the Attorney General that such a calamity should be avoided, except as a last resort. It is impossible to forecast the disaster which would follow such a step. It would wreck a flourishing business upon which an army of employes are depending for a livelihood; it would unsettle trade, and it would punish with equal severity the innocent and the guilty. More than this, I am by no means convinced that it would not produce the very evil which this action was instituted to destroy. A receiver can dispose of the property in his hands only by a judicial sale to the highest bidder, who will lake title sanctioned by a decree of the court creating the receivership. In the present case, the men best equipped to make this bid are the very men who now control the condemned corporations. It is surely possible, if not probable, that the property might thus come under their control with a title which will render them immune from further prosecution.
For these reasons, thus briefly stated, I think that the plan, with the amendments directed by this court, should be adopted.